Citation Nr: 1034763	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  10-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a 
final disallowed claim for service connection for residuals of a 
left knee injury, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from February 2003 to September 
2003. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In June 2010, the Veteran submitted a timely substantive appeal 
and requested a hearing before the Board by videoconference from 
the RO. 

In July 2010, the RO scheduled the Veteran for a hearing before 
the Board by videoconference from the RO in August 2010.  Later 
in July 2010, the RO received timely notice from the Veteran 
declining to participate in a videoconference hearing but 
retaining the right of a hearing before the Board sitting at the 
RO.  See 38 C.F.R. § 20.700(3), 20.702 (c) (2009).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the 
Board sitting at the RO at the next 
appropriate opportunity.  

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


